FILED
                             NOT FOR PUBLICATION                            MAR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RONALD O. HAYNES,                                No. 06-16642

               Petitioner - Appellant,            D.C. No. CV-02-02686-FCD

   v.
                                                  MEMORANDUM *
 JAMES VALADEZ, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Ronald O. Haynes appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
       Haynes contends that the Board of Prison Terms (“Board”) violated his

rights to equal protection and due process when it failed to give him a parole

release date. The state court’s decision denying Haynes’ claims was neither

contrary to, nor involved an unreasonable application of, clearly established

Supreme Court law. See 28 U.S.C. § 2254(d)(1); see also Estelle v. McGuire, 502
U.S. 61, 67-68 (1991).

       Haynes next contends that the Board’s failure to set a fixed sentence term

constitutes cruel and unusual punishment in violation of the Eighth Amendment.

Haynes is not entitled to habeas relief on this claim because Haynes failed to

demonstrate that his sentence of seven-years-to-life is grossly disproportionate to

his two first-degree murder and two kidnapping offenses. See Lockyer v. Andrade,

538 U.S. 63, 72 (2003).

       Haynes last contends that a parole regulation was retroactively applied in

violation of the Ex Post Facto Clause. Haynes is not entitled to habeas relief on

this claim. See Smith v. United States Parole Comm’n, 875 F.2d 1361, 1367 (9th

Cir. 1989) (rejecting petitioner’s claim because parole guidelines are not “laws” for

purposes of the Ex Post Facto Clause).

       AFFIRMED.




AH/Research                                                                      06-16642